DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/29/2021 has been considered and entered into the record.  Independent claims 1 and 23 have been amended to now require the treatment of fibers, yarns, or fabric with a blend comprising flame retardant and urea.  The previously applied Ahluwalia and Mio references fail to teach the new limitation.  Accordingly, the previous rejection is withdrawn.  Claims 1–23 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia (US 2005/0215152 A1) “Ahluwalia ’152”, which incorporates US 2003/0228460 “Ahluwalia ’460” also to Ahluwalia by reference, and further in view of Mio (US 2007/0190877 A1) and Foy (US 2010/0223717 A1).
Ahluwalia teaches a fire resistant composite mattress material comprising woven or non-woven cellulosic (e.g., cotton, rayon, lyocell) fabric and coated with ammonium polyphosphate.  Ahluwalia ’152 abstract, ¶¶ 19, 23, 27.  The coating may comprise 25–55 weight percent, preferably 45 weight percent ammonium polyphosphate.  Id. ¶ 26.  The Id. ¶ 36.  Ahluwalia ’460 teaches that fire retardant fabrics may be used under the ticking and on top of a foam layer of a mattress thereby enclosing the core mass of stuffing material.  Ahluwalia ’460 ¶¶ 36, 53, Fig. 3.
The Ahluwalia references fail to teach a fabric weight gain of about 8 to about 12 percent due to the addition of a flame retardant compound, or the use of urea with the flame retardant compound.
Mio teaches a flame-retardant knit fabric for use in mattresses and chairs.  Mio abstract.  The fabric is treated with preferably more than 3 weight percent flame retardant.  Id. ¶ 42.  Examples 1 and 8 contain 10.8 and 10.5 weight percent flame retardant each translating to about a 12 percent weight gain to the untreated fabric.  Id. Tables 1, 3.
One of ordinary skill in the art would have found it obvious to look to references such as Mio for guidance as to appropriate weight gain values for fabrics due to the addition of flame retardant material in order to successfully practice the invention of Ahluwalia.
Foy teaches the creation of fire resistant glass fabric materials, wherein treatment of the fabric material with the combination of urea and flame retardant materials enhances the fire resistance of the glass fabric.  Foy abstract, ¶¶ 65, 69, 84.
It would have been obvious to the ordinarily skilled artisan to have added urea to the flame retardant coating of Ahluwalia ’152 to further enhance the fire resistance of the coated fabric.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786